1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     MATTHEW HOUSTON,                                  Case No. 2:19-cv-01475-GMN-EJY
10                                    Petitioner,                     ORDER
            v.
11
      JERRY HOWELL, et al.,
12
                                  Respondents.
13

14         This court previously dismissed petitioner Matthew Houston’s pro se habeas

15   petition for failure to state a claim cognizable in federal habeas corpus, and judgment

16   was entered (ECF Nos. 11, 12).

17         Houston has filed what he has styled a motion for submission of declaratory

18   statements and for production of complete files (docketed as two motions at ECF Nos.

19   13, 14). While not entirely clear, he appears to seek monetary damages for wrongful

20   conviction. Many statements in the filing are frivolous and delusional, and he signs the

21   filing as “Sovereign Knight Templar of the Clan of Houston.” In any event, this case is

22   closed. Therefore, the motions are denied as frivolous and moot.

23         IT IS THEREFORE ORDERED that petitioner’s motion for submission of

24   declaratory statements and motion for production of complete files (ECF Nos. 13, 14)

25   are both DENIED.

26
           DATED: 18 October 2019.
27
                                                         GLORIA M. NAVARRO
28                                                       UNITED STATES DISTRICT JUDGE
                                                    1
